Title: From James Madison to Alexander J. Dallas, 24 July 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            
                                Dear Sir
                            
                            Montpelier July 24. 1815
                        
                        I have recd. from Mr. Monroe your letter to him with the inclosed from Govr. Nicholas to you, and an intimation of his own wish that the object of the latter may if practicable be complied with. I recd. yesterday a letter from Mr. Jefferson which has a very material bearing on the subject. I inclose it for your perusal, after which be so good as to return it. It wd. afford me much pleasure to gratify Govr. Nicholas on a point which naturally has so much at heart. But the difficulty is not a little increased by the tenor of Mr. Jefferson’s letter, and by the fact that previous applications for the Consulate at Leghorn, have been answered by a reference to the occupancy of it by Appleton. The appt. of A. to another place wd. remove the difficulty

immediately pressing, but no opening occurs which he would prefer and be entitled to; and to an exchange for a place of inferior value, he wd. not of course consent. Not knowing or recollecting, the candidates who were rejected on the ground of appleton’s possession, I can not appreciate their pretensions, and the difficulty of yielding without providing for them, to the appointment of a later Candidate. I give you this full view of the subject, that you may have an oppy. of suggesting a mode, if any should occur to you, of avoiding its difficulties; as well as of explaining them to Govr. N.
                        Mr. Monroe informs me that Mr. Serrurier has recd. a copy of new Credentials from Napoleon, the originals being probably in the hands of Mr. Crawford. Mr. M had heard nothing from abroad on any other subject. He proposed to leave Washington on sunday (yesterday) to join his family, of whose health, he had unfavorable accounts.
                        We got safe to our house, on saturday last, and are enjoying a respite which would be heightened, if extended to all who are equally entitled to it. Be assured of my great esteem & my affectionate respects
                        
                            
                                James Madison
                            
                        
                    
                    
                        If you think it proper to grant the Petition of Taft, be so good as to send it to the Dept. of State, with a note for a pardon to be made out & sent to me.
                    
                